office_of_chief_counsel internal_revenue_service memorandum number release date cc psi rsmith posts-145204-13 uilc date date to anne melzer associate area_counsel buffalo small_business self-employed attn john janusz attorney from melissa liquerman chief branch passthroughs special industries subject refundable new york state investment_tax_credit this chief_counsel_advice responds to an email request for assistance dated date this advice may not be used or cited as precedent legend a x ----------------------------------------------------------------------------------------------------- -------------------------------- ----------------------------------------------------------------------------------------------------- ----------------------------- year year ------- ------- the taxpayer a is an individual passive investor in x an llc that is treated as a partnership for federal tax purposes taxpayer has zero basis in his partnership facts posts-145204-13 interest in year the llc purchased equipment that qualified for the refundable new york state investment_tax_credit the taxpayer claimed the credit on his year personal income_tax return and received a refund in year because the credit exceeded his state_income_tax liability this payment is not an actual refund of any amount previously paid_by the taxpayer or the llc the new york state investment_tax_credit new york code hereinafter nyitc is a credit that corporations may claim against the new york franchise tax new york code article 9-a and individuals who are business owners of partnerships_and_s_corporations may claim against the new york personal income_tax the credit is only allowed in the year the property is placed into service in general if a business or a previously described individual business owner cannot claim the nyitc because the nyitc is more than the new york state tax less other credits it may carry over the unused amount to future tax years a new business or previously described individual business owner however may claim a refund of the unused_credit rather than carrying over the unused amount to a future year partners and partnerships file new york state tax form it-212 relating to the nyitc a partnership must file form it-212 to show the partnership’s total investment in qualified_property with its form it-204 partnership return form it-204 includes a section entitled partner credit information which calculates the amount of the credit for each partner and refers the partner to form it-212 partners also file form it-212 in order to claim the nyitc including their refund if applicable the partnership has no right to the refund it is the taxpayer’s position that the refundable portion of the credit is not ordinary_income examination’s email dated date states that it believes the refunded portion of the nyitc is taxable as ordinary_income and cannot be offset by flow through loss due to the fact that the taxpayer does not have basis to claim the loss the taxpayer argues that there are two possible scenarios under which the taxpayer can avoid ordinary_income treatment as a result of receiving the nyitc refund first if receipt of the nyitc refund creates outside_basis in the taxpayer’s interest in the llc then the taxpayer’s llc losses are no longer limited by sec_704 and the taxpayer argues he should be allowed to offset his income from the refundable portion of the nyitc with losses from the llc second the taxpayer asserts that the nyitc refund is a deemed_distribution of money in excess of basis and therefore subject_to capital_gain rates under sec_731 issue although the nyitc refund is not a distribution from the llc to the taxpayer the taxpayer would have no right to the nyitc refund but for his investment in the llc and his interest in its underlying activities therefore should the refundable portion of the posts-145204-13 new york state investment_tax_credit paid directly to the investor in an llc be treated as an item that increases the taxpayer’s outside_basis or as a deemed_distribution law sec_702 provides that in determining his income_tax each partner shall take into account separately his distributive_share of the partnership's-- gains and losses from sales or exchanges of capital assets held for not more than year gains and losses from sales or exchanges of capital assets held for more than year gains and losses from sales or exchanges of property described in sec_1231 relating to certain property used in a trade_or_business and involuntary_conversions charitable_contributions as defined in sec_170 dividends with respect to which sec_1 or part viii of subchapter_b applies taxes described in sec_901 paid_or_accrued to foreign countries and to possessions of the united_states other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary and taxable_income or loss exclusive of items requiring separate computation under other paragraphs of this subsection sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit shall except as otherwise provided in this chapter be determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof shall be determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if-- the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_704 provides that a partner's_distributive_share of partnership loss including capital_loss shall be allowed only to the extent of the adjusted_basis of such partner's_interest_in_the_partnership at the end of the partnership year in which such loss occurred any excess of such loss over such basis shall be allowed as a deduction at the end of the partnership year in which such excess is repaid to the partnership sec_705 provides that the adjusted_basis of a partner's interest in a partnership shall except as provided in subsection b be the basis of such interest determined posts-145204-13 under sec_722 relating to contributions to a partnership or sec_742 relating to transfers_of_partnership_interests -- increased by the sum of his distributive_share for the taxable_year and prior taxable years of-- a taxable_income of the partnership as determined under sec_703 b income of the partnership exempt from tax under this title and c the excess of the deductions for depletion over the basis of the property subject_to depletion decreased but not below zero by distributions by the partnership as provided in sec_733 and by the sum of his distributive_share for the taxable_year and prior taxable years of-- a losses of the partnership and b expenditures of the partnership not deductible in computing its taxable_income and not properly chargeable to capital_account sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner's_interest_in_the_partnership immediately before the distribution sec_1_731-1 provides that where money is distributed by a partnership to a partner no gain shall be recognized to the partner except to the extent that the amount of money distributed exceeds the adjusted_basis of the partner's_interest_in_the_partnership immediately before the distribution this rule is applicable both to current distributions ie distributions other than in liquidation of an entire_interest and to distributions in liquidation of a partner's entire_interest in a partnership sec_1_731-1 provides that gain_or_loss recognized under sec_731 on a distribution is considered gain_or_loss from the sale_or_exchange of the partnership_interest of the distributee partner that is capital_gain or loss analysis conclusion eligible businesses compute the nyitc based on the investment_credit base the investment_credit base is the cost or other basis when placed_in_service in new york state for federal_income_tax purposes of qualified_tangible_property including building and structural_components of buildings less the amount of nonqualified_nonrecourse_financing with respect to such property the taxpayer contends that there are two alternative theories under which the taxpayer may avoid ordinary_income treatment for the nyitc refund first if the taxpayer’s basis in his interest in the llc increases sec_704 will no longer limit his ability to use losses arising from his interest in the llc thus the taxpayer can offset his passive losses from the llc with his income from the nyitc refund posts-145204-13 second the taxpayer argues the income from the nyitc refund should be treated as a partnership_distribution in excess of outside_basis which is capital_gain pursuant to sec_1_731-1 although the payment comes from the state not the llc the taxpayer’s right to receive the payment arises out of his interest in the llc and he would not receive the payment but for the activities of the llc central to both of the taxpayer’s arguments is that the nyitc refund should be considered a partnership_item or similar in nature to a partnership_item if the nyitc is a partnership_item it may increase the taxpayer’s outside_basis in the partnership_interest under sec_705 in addition since the refund arises from the trade_or_business activities of the partnership the refund amount could be considered a deemed_distribution of money to the taxpayer from the partnership under sec_731 the nyitc refund is paid directly by new york state to the taxpayer and the llc neither receives the refund nor has a right to receive the refund we do not believe that the partnership owns the nyitc refund and therefore it is not properly treated as a partnership_item under sec_702 because the nyitc refund is not properly treated as a partnership_item the nyitc refund cannot affect the taxpayer’s outside_basis in the partnership under sec_705 similarly the nyitc refund should not be treated as partnership property for purposes of sec_731 accordingly if the nyitc refund is not properly treated as partnership property it should not be treated as a deemed_distribution in excess of basis from the partnership to the taxpayer therefore the refundable portion of nyitc should be treated as ordinary_income to the taxpayer this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
